DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/06/2021, claims 1-20 remain pending, of which 1, 4-5, 11 and 14-15 were amended. 
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,376,786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagmag (US 2008/004303) in view of Kammler et al (US 2005/0059494).
Regarding claims 1 and 11: Jagmag discloses detecting, by a processor of the display device, a game identifier included in video data of a currently running game (paragraph [0062], the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games); searching, by the processor, a game identifier matched with the detected game identifier in a game list pre-stored in a memory of the display device (paragraph [0062], the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games); automatically identifying, by the processor, a display setting corresponding to the searched game identifier in the game list (paragraph [0062], the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games); and changing, by the processor, an actual display setting of the display device according to the identified display setting (paragraph [0063], upon entering the display-setting mode, the picture control settings generator uses genre information, to generate the different picture control settings to produce enhanced viewing according to the identified genre).
However, Jagmag does not specifically disclose identifying a particular game or that the game list identifies different respective video games.
Kammler discloses an adaptive gaming display (paragraph [0002], wherein a display setting is adjusted based on a particular game being played (paragraph [0097], paragraph [0101], paragraph [0113], When a markup language document is rendered to a display, certain text markers, indicia, or "tokens" in the ML document are identified, isolated, extracted, and replaced in the rendered product. Once isolated and extracted, a token is "resolved" by a token look-up method that references actual data in a database or local storage based on the token in the ML document, The ML viewer 217 retrieves current or appropriate values for the tokens in the ML document. For example, token values may change with time or game condition. Alternatively, for example, token values may change based on a game being played or a user, such as a particular gaming establishment, configuring the gaming machine. The ML viewer 217 may access data storage directly or may utilize one or more other processes, such as a dynamic link library (DLL), to access data storage. Thus, the display 53 of a gaming machine 17 may be dynamically configured based on user, game, and/or other condition).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the look-up display adjustment method as taught by Kemmler into the gaming device as taught by Jagmag in order to more easily allow end users to configure the video monitor for optimal viewing within a given environment (Jagmag, paragraph [0002]). 
the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games); and storing, by the processor, the classified at least one game identifier and the at least one game, in the game list (paragraph [0062], the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games).
Regarding claims 3 and 13: Jagmag discloses that which is discussed above. Jagmag further discloses determining, by the processor, at least one game for pre-determining a display setting based on a user input for selecting the at least one game (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection); and storing, by the processor, a plurality of display settings corresponding to at least one game identifier of the determined at least one game (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection).
the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games); receiving, from the at least one of the external device or the server, the identified display setting that has been used by the other user (paragraph [0062], the metadata indicative of the genre of the program is extracted from the video signal by the demultiplexer and forwarded to a metadata input port of the picture adjust module, the picture control settings generator receives program information and uses it to tailor the different picture control settings according to the genre of the program, for example for video games); and changing, by the processor, the actual display setting of the display device according to the received display setting that has been by the other user (paragraph [0063], upon entering the display-setting mode, the picture control settings generator uses genre information, to generate the different picture control settings to produce enhanced viewing according to the identified genre).
Regarding claims 5 and 15: Jagmag discloses that which is discussed above. Jagmag further discloses storing, by the processor, display settings history representing display settings having been utilized in the memory, recommending, by the processor, at least one display setting for the particular game that is currently running based on the display settings history (paragraph [0026], the process can be repeated using a new group of picture control settings determined, at least in part, in response to the previous cell selection); and identifying, by the processor, the display setting based on a user input for selecting one of the recommended at least one display setting (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection).
Regarding claims 6 and 16: Jagmag discloses that which is discussed above. Jagmag further discloses that based on a user input for selecting one of a plurality of buttons of the display device in a predetermined manner, matching, by the processor, one of the plurality of display settings to the selected button (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection); in response to receiving the user input for selecting one of the plurality of buttons, changing the actual display setting according to the display setting matched to the selected button (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection); and in response to receiving the user input for selecting one of the plurality of buttons in the predetermined manner, displaying the display setting matched to the selected button on the display device (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection).
Regarding claims 7 and 17: Jagmag discloses that which is discussed above. Jagmag further discloses that the predetermined manner comprises at least one of a manner of pressing and holding the selected button or a manner of pressing the selected button a plurality of times (paragraph [0043] - paragraph [0044], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection).
user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection); and in response to receiving the user input for selecting the first button, displaying, by the processor, a first graphical user interface (GUI) representing a display setting matched with the first button (paragraph [0043] - paragraph [0045], user interface typically includes front-panel controls provided on the TV set as well as remote control devices, such as the ubiquitous infrared (IR) remote control, a chosen preset may be loaded into the display processor upon user selection, Once initiated, the display-setting mode presents the user with one or more on-screen displays that can be manipulated by the end user to adjust any or all of the one or more adjustable picture control variables).
Regarding claims 9 and 19: Jagmag discloses that which is discussed above. Jagmag further discloses displaying, by the processor, a second GUI for allowing the user to edit the display setting matched with the first button on the first GUI (paragraph [0045], the display-setting mode presents the user with one or more on-screen displays that can be manipulated by the end user to adjust any or all of the one or more adjustable picture control variables); and in response to receiving a user input for selecting at least one menu displayed on the second GUI, by the processor, displaying a third GUI including a sub-menu for matching the plurality of display settings to the plurality of buttons of the display device (paragraph [0045], the display-setting mode presents the user with one or more on-screen displays that can be manipulated by the end user to adjust any or all of the one or more adjustable picture control variables).
Regarding claim 10 and 20: Jagmag discloses that which is discussed above. Jagmag further discloses that the game list is updated based on at least one of a user input or a game list the display-setting mode presents the user with one or more on-screen displays that can be manipulated by the end user to adjust any or all of the one or more adjustable picture control variables).

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/06/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/             Examiner, Art Unit 3715

/KANG HU/             Supervisory Patent Examiner, Art Unit 3715